EXHIBIT 10.10
 
FORMS OF EQUITY AWARD DOCUMENTSFOR AWARDS UNDER THE
ACORDA THERAPEUTICS, INC. 2015 OMNIBUS INCENTIVE COMPENSATION PLAN
 
 
 
1.    Non-Statutory Stock Option Certificate
 
2.    Incentive Stock Option Certificate
 
3.    Restricted Stock Agreement
 
4.    Non-Statutory Stock Option Certificate (directors)

 
 
 

--------------------------------------------------------------------------------

 
Option Number:
 
[__]
Shares



ACORDA THERAPEUTICS, INC.


2015 Omnibus Incentive Compensation Plan
Non-Statutory Stock Option Certificate


Acorda Therapeutics, Inc. (the “Company”), a Delaware corporation, hereby grants
to the person named below an option to purchase shares of Common Stock, par
value $0.001 per share, of the Company (the “Option”) under and subject to the
Company’s 2015 Omnibus Incentive Compensation Plan (the “Plan”) exercisable on
the following terms and conditions and those additional Terms and Conditions set
forth on the reverse side of or attached to this Certificate:




 
Name of Optionee:
 
 
 
Address:
 
 
 
Social Security No:
 
 
 
Number of Shares:
 
 
 
Option Price:
 
$
 
Date of Grant:
 
 
 
Vesting Start Date:
 
 



The Option is not an incentive stock option under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).




Please refer to the table below for the details of the Exercisability Schedule
as well as your E-Trade account under the Stock Plan tab. Total vesting shall
not exceed [__] shares.


 
Exercisability Schedule


Annual Shares
Vest Schedule Ending On Annual Vest Date
Annual Vest Dates
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
Expiration Date:


By online acceptance of this Option via the E-Trade website, the Optionee
acknowledges that he or she has reviewed and agrees to be bound by the terms and
conditions hereof.


 
 

--------------------------------------------------------------------------------

 


ACORDA THERAPEUTICS, INC. 2015 OMNIBUS INCENTIVE COMPENSATION PLAN


Non-Statutory Stock Option Terms and Conditions


1.      Plan Incorporated by Reference.  This Option is issued pursuant to the
terms of the Plan and may be amended as provided in the Plan.  Capitalized terms
used and not otherwise defined in these Terms and Conditions or the
Non-Statutory Stock Option Certificate to which these Terms and Conditions are
attached (the “Certificate”) have the meanings given to them in the Plan.  The
Certificate and these Terms and Conditions do not set forth all of the terms and
conditions of the Plan, which are incorporated herein by reference.  The
Committee administers the Plan and its determinations regarding the operation of
the Plan are final and binding.  The Optionee acknowledges receipt of a copy of
the Plan, and additional copies of the Plan may be obtained upon written request
without charge from the Company. In the event of a conflict between the Plan, on
the one hand, and the Certificate and these Terms and Conditions, on the other,
the terms of the Plan shall control.


2.      Option Price.  The price to be paid for each share of Common Stock
issued upon exercise of the whole or any part of this Option is the Option Price
set forth on the face of the Certificate.


3.      Exercisability Schedule.  This Option may be exercised at any time and
from time to time for the number of shares and in accordance with the
exercisability schedule set forth on the face of the Certificate (or to the
extent the Option otherwise vests as provided herein), but only for the purchase
of whole shares.  This Option may not be exercised as to any shares after the
Expiration Date.


        4.      Method of Exercise.  To exercise this Option, the Optionee shall
deliver written notice of exercise to the Company in a form specified by the
Company stating the number of shares with respect to which the Option is being
exercised accompanied by payment of the Option Price for such shares in cash, by
certified check or in such other form that is approved at the time by the
Committee.  Promptly following such notice, the Company will deliver to the
Optionee a certificate representing the number of shares with respect to which
the Option is being exercised.


5.      Non-Statutory Stock Option.  The Option is a Non-Statutory Stock Option.

 
6.      Rights as a Stockholder or Employee.  The Optionee shall not have any
rights in respect of shares as to which the Option shall not have been exercised
and payment made as provided above.  The Optionee shall not have any rights to
continued employment by the Company or any Subsidiary by virtue of the grant of
this Option.


7.      Option Not Transferable.  This Option is not transferable by the
Optionee otherwise than by will or the laws of descent and distribution, and is
exercisable, during the Optionee’s lifetime, only by Optionee.  Any attempted
assignment, transfer, pledge, hypothecation or other disposition other than in
accordance with the terms set forth herein and in the Plan shall be void and of
no effect.


8.      Compliance with Securities Laws.  It shall be a condition to the
Optionee’s right to purchase shares of Common Stock hereunder that the Company
may, in its discretion, require (a) that the shares of Common Stock reserved for
issue upon the exercise of this Option shall have been duly listed, upon
official notice of issuance, upon any national securities exchange or automated
quotation system on which the Company’s Common Stock may then be listed or
quoted, (b) that either (i) a registration statement under the Securities Act of
1933 with respect to the shares shall be in effect, or (ii) in the opinion of
counsel for the Company, the proposed purchase shall be exempt from registration
under that Act and the Optionee shall have made such undertakings and agreements
with the Company as the Company may reasonably require, and (c) that such other
steps, if any, as counsel for the Company shall consider necessary to comply
with any law applicable to the issue of such shares by the Company shall have
been taken by the Company or the Optionee, or both.  The certificates
representing the shares purchased under this Option may contain such legends as
counsel for the Company shall consider necessary to comply with any applicable
law.


9.      Payment of Taxes.  The Optionee shall pay to the Company, or make
provision satisfactory to the Company for payment of, any taxes required by law
to be withheld with respect to the exercise of this Option.  The Committee may,
in its discretion, require any other Federal or state taxes imposed on the sale
of the shares to be paid by the Optionee.  If and only if the Committee provides
authorization in its discretion, such tax obligations may be paid in whole or in
part in shares of Common Stock, including shares retained from the exercise of
this Option, valued at their Fair Market Value on the date of delivery.  The
Company and its Subsidiaries may, to the extent permitted by law, deduct any
such tax obligations from any payment of any kind otherwise due to the Optionee.


10.           Termination, Retirement, and Disability.  If an Optionee ceases to
be an employee of the Company or one of its Subsidiaries, then the Option shall
be forfeited except that, to the extent vested at the time of such termination
of employment, the Option shall be exercisable as described in the following
provisions:


(i)      if termination is voluntary or involuntary without Cause, the Optionee
may exercise the Option within three (3) months after termination (but not after
the expiration date of the Option) to the extent of the number of shares subject
to the Option which are vested as of the date of termination;


(ii)      if termination is for Cause, the Option shall be cancelled as of the
date of termination and will no longer be exercisable;


(iii)      if termination is by reason of Retirement, the Option may be
exercised within three (3) years after termination (but not after the expiration
date of the Option) to the extent of the number of shares subject to the Option
which are vested as of the date of termination;


(iv)      if termination is by reason of Disability, the Option may be exercised
within one (1) year after termination (but not after the expiration date of the
Option) to the extent of the number of shares subject to the Option which are
vested as of the date of termination; and


(v)      If termination is by reason of death, the Option may be exercised by
the Optionee’s estate, or by any person who acquires the right to exercise the
Option by reason of the Optionee’s death, within one (1) year after death (but
not after the expiration date of the Option) to the extent of the number of
shares subject to the Option which are vested as of the date of termination
(subject to the accelerated vesting provisions of Section 11, if applicable).


(vi)                 For these purposes:


“Cause” means (i) willful misconduct; (ii) willful or gross neglect;
(iii) failure to materially perform one’s job duties; (iv) insubordination;
(v) willful failure to materially comply with the Company’s policies and
practices; (vi) acts of moral turpitude, theft or dishonesty; (vii) a felony
conviction, or (viii) acts that are (or could be expected to be) damaging or
detrimental to the Company.  Notwithstanding the foregoing, if the Optionee is a
party to an employment or similar agreement with the Company (or any Subsidiary
of the Company) and such agreement contains a definition of “Cause” or similar
term, such definition shall constitute the definition of “Cause” under this
Agreement.


“Disability” means incapacity of an Optionee as a result of demonstrable illness
(including mental illness), injury, or disease that prevents the Optionee from
engaging in any occupation or performing any work for remuneration or profit for
which the Optionee is reasonably qualified (or may reasonably become qualified)
by reason of education, work, or experience.  However, the term “Disability”
shall not include any illness, injury, or disease that resulted from or consists
of incapacity resulting from illegal drug use; was contracted, suffered, or
incurred while the Optionee was engaged in criminal conduct; or was
intentionally self-inflicted total and permanent disability as defined in
Section 22(e)(3) of the Code.


“Retirement” means an Optionee’s voluntary termination of employment with the
Company or one of its Subsidiaries after having attained both the age of 65 and
five (5) or more years of service with the Company or one of its Subsidiaries.


11.           Vesting Upon Death.  In the event of the termination of the
Optionee’s employment due to death while this Option is outstanding, this Option
shall become fully vested, notwithstanding the vesting schedule in the
Certificate, provided that:


(i)      the Optionee had at least one full year of service with the Company and
had not been on probation during the 24-month period preceding death;


(ii)      the Optionee had not been on disability leave for longer than two
consecutive years at the time of death; and


(iii)      the Optionee’s death was not due to suicide or did not result from
any illness, injury, or disease that resulted from illegal drug use; was not
incurred while the Optionee was engaged in criminal conduct; and was not
intentionally self-inflicted.


12.           Change in Control.  In the event a Change in Control occurs, the
Option shall be treated as specified in the Plan.


13.           Board Determinations.  In the event that any question or
controversy shall arise with respect to the nature, scope or extent of any one
or more rights conferred by the Certificate or these Terms and Conditions, the
determination by the Board (or the Committee established by the Board to
administer the Plan) of the rights of the Optionee shall be conclusive, final
and binding upon Optionee and upon any other person who shall assert any right
pursuant to the Certificate or these Terms and Conditions.


14.           Entire Understanding.  The Certificate, these Terms and
Conditions, and the Plan constitute the entire understanding between the
Optionee and the Company regarding the Option, except that any terms and
conditions in any written employment or similar agreement with the Company or
one of its Subsidiaries regarding the vesting or exercise of Option shall be
deemed incorporated by reference.  Any prior agreements, commitments, or
negotiations concerning the Option (other than terms and conditions in a written
employment or similar agreement with the Company or one of its Subsidiaries
regarding the vesting or exercise of the Option) are superseded.


 
 

--------------------------------------------------------------------------------

 




Option Number:
 
[__]
Shares



ACORDA THERAPEUTICS, INC.


2015 Omnibus Incentive Compensation Plan
Incentive Stock Option Certificate


Acorda Therapeutics, Inc. (the “Company”), a Delaware corporation, hereby grants
to the person named below an option to purchase shares of Common Stock, par
value $0.001 per share, of the Company (the “Option”) under and subject to the
Company’s 2015 Omnibus Incentive Compensation Plan (the “Plan”) exercisable on
the following terms and conditions and those additional Terms and Conditions set
forth on the reverse side of or attached to this Certificate:




 
Name of Optionee:
 
 
 
Address:
 
 
 
Social Security No:
 
 
 
Number of Shares:
 
 
 
Option Price:
 
$
 
Date of Grant:
 
 
 
Vesting Start Date:
 
 



The Option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”) to the extent that the
aggregate fair market value (determined at the Date of Grant) of the shares of
Common Stock with respect to which the Option first becomes exercisable
hereunder does not, when added to the aggregate value (determined as of the
applicable date of grant) of the Common Stock with respect to which any other
incentive options granted to Optionee prior to the Date of Grant first become
exercisable during the same calendar year, exceed one hundred thousand dollars
($100,000) in the aggregate; provided, however, that to the extent that all or
any portion of the Option does not otherwise qualify as an incentive stock
option under Code Section 422, the Option shall be treated as a non-statutory
stock option and not as an incentive stock option.




Please refer to the table below for the details of the Exercisability Schedule
as well as your E-Trade account under the Stock Plan tab. Total vesting shall
not exceed [__] shares.




Exercisability Schedule


Annual Shares
Vest Schedule Ending On Annual Vest Date
Annual Vest Dates
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







Expiration Date:


Other Special Provisions:


Although this Option is intended to be treated as an Incentive Stock Option
under Section 422 of the Code to the extent described above, the Company does
not and cannot guaranty or warranty that the Option will be so treated.  Certain
acts of the Optionee such as disposing of the Stock issued pursuant to this
Option prior to the expiration of the holding periods required under Code
Section 422 will prevent this Option from being treated as an Incentive Stock
Option.


By online acceptance of this Option via the E-Trade website, the Optionee
acknowledges that he or she has reviewed and agrees to be bound by the terms and
conditions hereof.


 
 

--------------------------------------------------------------------------------

 


ACORDA THERAPEUTICS, INC. 2015 OMNIBUS INCENTIVE COMPENSATION PLAN


Incentive Stock Option Terms and Conditions


1.      Plan Incorporated by Reference.  This Option is issued pursuant to the
terms of the Plan and may be amended as provided in the Plan.  Capitalized terms
used and not otherwise defined in these Terms and Conditions or the Incentive
Stock Option Certificate to which these Terms and Conditions are attached (the
“Certificate”) have the meanings given to them in the Plan.  The Certificate and
these Terms and Conditions do not set forth all of the terms and conditions of
the Plan, which are incorporated herein by reference.  The Committee administers
the Plan and its determinations regarding the operation of the Plan are final
and binding.  The Optionee acknowledges receipt of a copy of the Plan, and
additional copies of the Plan may be obtained upon written request without
charge from the Company. In the event of a conflict between the Plan, on the one
hand, and the Certificate and these Terms and Conditions, on the other, the
terms of the Plan shall control.


2.      Option Price.  The price to be paid for each share of Common Stock
issued upon exercise of the whole or any part of this Option is the Option Price
set forth on the face of the Certificate.


3.      Exercisability Schedule.  This Option may be exercised at any time and
from time to time for the number of shares and in accordance with the
exercisability schedule set forth on the face of the Certificate (or to the
extent the Option otherwise vests as provided herein), but only for the purchase
of whole shares.  This Option may not be exercised as to any shares after the
Expiration Date.


           4.      Method of Exercise.  To exercise this Option, the Optionee
shall deliver written notice of exercise to the Company in a form specified by
the Company stating the number of shares with respect to which the Option is
being exercised accompanied by payment of the Option Price for such shares in
cash, by certified check or in such other form that is approved at the time by
the Committee.  Promptly following such notice, the Company will deliver to the
Optionee a certificate representing the number of shares with respect to which
the Option is being exercised.


5.      Treatment as Incentive Stock Option.  Although the Option is intended to
be an incentive stock option, the Company does not warrant that the Option will
be treated as an incentive stock option for tax purposes.  To the extent that
the Option fails for any reason to satisfy the requirements applicable to
incentive stock options, the Option shall be a non-statutory stock option.  The
Option will not be treated as an incentive stock option for income tax purposes
if the Optionee sells or otherwise disposes of shares issued upon exercise
before the later of: (i) the first anniversary of the date the shares are
delivered to the Optionee, or (ii) the second anniversary of the date of grant
set forth in the Certificate.  Any earlier sale or disposition of shares will be
a “disqualifying disposition.”  The Optionee must notify the Company of any
disqualifying disposition within 30 days after it occurs.  Any portion of the
Option that is exercised more than three (3) months after the Optionee ceases to
be an employee of the Company for any reason other than disability or death (to
the extent the Option has not expired) will be treated as a non-statutory stock
option.  In case of termination due to disability, the three-month period will
be extended to 12 months.  If the Optionee dies before exercising the Option, it
may be treated as an incentive stock option only to the extent that the Option
would have been treated as an incentive stock option if the Optionee had
exercised it on the date of death.


6.      Rights as a Stockholder or Employee.  The Optionee shall not have any
rights in respect of shares as to which the Option shall not have been exercised
and payment made as provided above.  The Optionee shall not have any rights to
continued employment by the Company or any Subsidiary by virtue of the grant of
this Option.


7.      Option Not Transferable.  This Option is not transferable by the
Optionee otherwise than by will or the laws of descent and distribution, and is
exercisable, during the Optionee’s lifetime, only by Optionee.  Any attempted
assignment, transfer, pledge, hypothecation or other disposition other than in
accordance with the terms set forth herein and in the Plan shall be void and of
no effect.


8.      Compliance with Securities Laws.  It shall be a condition to the
Optionee’s right to purchase shares of Common Stock hereunder that the Company
may, in its discretion, require (a) that the shares of Common Stock reserved for
issue upon the exercise of this Option shall have been duly listed, upon
official notice of issuance, upon any national securities exchange or automated
quotation system on which the Company’s Common Stock may then be listed or
quoted, (b) that either (i) a registration statement under the Securities Act of
1933 with respect to the shares shall be in effect, or (ii) in the opinion of
counsel for the Company, the proposed purchase shall be exempt from registration
under that Act and the Optionee shall have made such undertakings and agreements
with the Company as the Company may reasonably require, and (c) that such other
steps, if any, as counsel for the Company shall consider necessary to comply
with any law applicable to the issue of such shares by the Company shall have
been taken by the Company or the Optionee, or both.  The certificates
representing the shares purchased under this Option may contain such legends as
counsel for the Company shall consider necessary to comply with any applicable
law.


9.      Payment of Taxes.  The Optionee shall pay to the Company, or make
provision satisfactory to the Company for payment of, any taxes required by law
to be withheld with respect to the exercise of this Option.  The Committee may,
in its discretion, require any other Federal or state taxes imposed on the sale
of the shares to be paid by the Optionee.  If and only if the Committee provides
authorization in its discretion, such tax obligations may be paid in whole or in
part in shares of Common Stock, including shares retained from the exercise of
this Option, valued at their Fair Market Value on the date of delivery.  The
Company and its Subsidiaries may, to the extent permitted by law, deduct any
such tax obligations from any payment of any kind otherwise due to the Optionee.


10.           Termination, Retirement, and Disability.  If an Optionee ceases to
be an employee of the Company or one of its Subsidiaries, then the Option shall
be forfeited except that, to the extent vested at the time of such termination
of employment, the Option shall be exercisable as described in the following
provisions:


(i)      if termination is voluntary or involuntary without Cause, the Optionee
may exercise the Option within three (3) months after termination (but not after
the expiration date of the Option) to the extent of the number of shares subject
to the Option which are vested as of the date of termination;


(ii)      if termination is for Cause, the Option shall be cancelled as of the
date of termination and will no longer be exercisable;


(iii)      f termination is by reason of Retirement, the Option may be exercised
within three (3) years after termination (but not after the expiration date of
the Option) to the extent of the number of shares subject to the Option which
are vested as of the date of termination;


(iv)      if termination is by reason of Disability, the Option may be exercised
within one (1) year after termination (but not after the expiration date of the
Option) to the extent of the number of shares subject to the Option which are
vested as of the date of termination; and


(v)      If termination is by reason of death, the Option may be exercised by
the Optionee’s estate, or by any person who acquires the right to exercise the
Option by reason of the Optionee’s death, within one (1) year after death (but
not after the expiration date of the Option) to the extent of the number of
shares subject to the Option which are vested as of the date of termination
(subject to the accelerated vesting provisions of Section 11, if applicable).


(vi)                 For these purposes:


“Cause” means (i) willful misconduct; (ii) willful or gross neglect;
(iii) failure to materially perform one’s job duties; (iv) insubordination;
(v) willful failure to materially comply with the Company’s policies and
practices; (vi) acts of moral turpitude, theft or dishonesty; (vii) a felony
conviction, or (viii) acts that are (or could be expected to be) damaging or
detrimental to the Company.  Notwithstanding the foregoing, if the Optionee is a
party to an employment or similar agreement with the Company (or any Subsidiary
of the Company) and such agreement contains a definition of “Cause” or similar
term, such definition shall constitute the definition of “Cause” under this
Agreement.


“Disability” means incapacity of an Optionee as a result of demonstrable illness
(including mental illness), injury, or disease that prevents the Optionee from
engaging in any occupation or performing any work for remuneration or profit for
which the Optionee is reasonably qualified (or may reasonably become qualified)
by reason of education, work, or experience.  However, the term “Disability”
shall not include any illness, injury, or disease that resulted from or consists
of incapacity resulting from illegal drug use; was contracted, suffered, or
incurred while the Optionee was engaged in criminal conduct; or was
intentionally self-inflicted total and permanent disability as defined in
Section 22(e)(3) of the Code.


“Retirement” means an Optionee’s voluntary termination of employment with the
Company or one of its Subsidiaries after having attained both the age of 65 and
five (5) or more years of service with the Company or one of its Subsidiaries.


11.           Vesting Upon Death.  In the event of the termination of the
Optionee’s employment due to death while this Option is outstanding, this Option
shall become fully vested, notwithstanding the vesting schedule in the
Certificate, provided that:


(i)      the Optionee had at least one full year of service with the Company and
had not been on probation during the 24-month period preceding death;


(ii)      the Optionee had not been on disability leave for longer than two
consecutive years at the time of death; and


(iii)      the Optionee’s death was not due to suicide or did not result from
any illness, injury, or disease that resulted from illegal drug use; was not
incurred while the Optionee was engaged in criminal conduct; and was not
intentionally self-inflicted.


12.           Change in Control.  In the event a Change in Control occurs, the
Option shall be treated as specified in the Plan.


13.           Board Determinations.  In the event that any question or
controversy shall arise with respect to the nature, scope or extent of any one
or more rights conferred by the Certificate or these Terms and Conditions, the
determination by the Board (or the Committee established by the Board to
administer the Plan) of the rights of the Optionee shall be conclusive, final
and binding upon Optionee and upon any other person who shall assert any right
pursuant to the Certificate or these Terms and Conditions.


14.           Entire Understanding.  The Certificate, these Terms and
Conditions, and the Plan constitute the entire understanding between the
Optionee and the Company regarding the Option, except that any terms and
conditions in any written employment or similar agreement with the Company or
one of its Subsidiaries regarding the vesting or exercise of Option shall be
deemed incorporated by reference.  Any prior agreements, commitments, or
negotiations concerning the Option (other than terms and conditions in a written
employment or similar agreement with the Company or one of its Subsidiaries
regarding the vesting or exercise of the Option) are superseded.


 
 

--------------------------------------------------------------------------------

 


Restricted Stock Number:
 
RESTRICTED STOCK AGREEMENT


This Agreement is entered into as of the [OPTION_DATE] by and between ACORDA
THERAPEUTICS, INC., a Delaware corporation (“Company”), and [NAME] (“Employee”)
at [ADDRESS].


WITNESSSETH:


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, in accordance with the Acorda
Therapeutics, Inc. 2015 Omnibus Incentive Compensation Plan (the “Plan”) the
parties hereto hereby agree as follows (all capitalized terms herein not
otherwise defined shall have the meanings set forth in the Plan):


1.                 Grant.  Simultaneously herewith, the Company has made a
restricted stock award to Employee and has issued
%%TOTAL_SHARES_GRANTED,’999,999,999’%-% shares of the Company’s common stock,
$.001 par value per share (such common stock hereinafter being referred to as
the “Common Stock” and such shares hereinafter being referred to as the
“Restricted Stock”), registered in the name of Employee, subject to the terms of
the Plan and the restrictions and provisions of this Agreement.
 
2.                 Treatment During Restricted Period. 





a.  Certificates.  Each certificate representing shares of Restricted Stock, if
issued, shall be registered in the name of the Employee and held, together with
a stock power endorsed in blank, by the Company, subject to the provisions
hereof.  Each such certificate of Restricted Stock shall bear a legend
reflecting the limitation of transferability, the risk of forfeiture and other
restrictions under this Agreement and applicable securities law restrictions.


b.  Restrictions Applicable Prior to Vesting.  Shares of Restricted Stock shall
be subject to the following restrictions until they vest:


  i)              Nontransferability.  Except as otherwise required by law,
Restricted Stock which has not vested may not be sold, assigned, exchanged,
transferred, pledged, hypothecated or otherwise disposed of, except to the
Company as provided herein.


 ii)              Voting.  Employee hereby appoints the Company’s General
Counsel or any successor appointed by the Company (the “Trustee”) to act as
Employee’s proxy, and grants the Trustee the power to vote the unvested shares
of Restricted Stock at any annual or special meeting of stockholders of the
Company, or any adjournment or adjournments thereof at which the shares would be
entitled to vote.  The Trustee will vote such shares in connection with any
matter on a pro rata basis in accordance with all other shares voted with
respect to such matter.  This proxy is coupled with an interest and is
irrevocable.


iii)              Dividends and Distributions.  Any cash dividends or other
distributions in respect of the shares of Restricted Stock, including, but not
limited to, shares received as a result of a stock dividend, stock split,
combination of shares or otherwise, shall be retained by the Company and either
delivered together with the applicable shares in accordance with Section 2(f)
hereof or forfeited together with the applicable shares in accordance with
Section 2(c) hereof.  In no event shall any dividend or distribution be paid
later than 2-1/2 months after the calendar year in which such dividend or
distribution is no longer subject to a substantial risk of forfeiture.


 iv)              Other Restrictions.  The Board may impose such other
restrictions on the Restricted Stock as it may deem advisable, including,
without limitation, stop-transfer orders and other restrictions set forth in the
terms of this Agreement or as the Board may reasonably deem advisable.
 
 
 

--------------------------------------------------------------------------------

 


c.  Forfeiture.  If Employee’s employment terminates before all of the shares of
Restricted Stock are vested in accordance in Section 2(d), any of the shares of
Restricted Stock that are unvested or otherwise subject to restrictions shall be
forfeited to the Company on the effective date of the termination of Employee’s
employment.
 
d.  Vesting; Termination of the Restricted Period.  The shares of Restricted
Stock shall no longer be subject to the forfeiture provisions of Section 2(c)
(i.e., the shares shall vest) in accordance with the following schedule, to the
extent that Employee remains continuously employed by the Company or one of its
Subsidiaries:


four equal amounts every year for four years in the amount of
%%TOTAL_SHARES_GRANTED,’999,999,999’%-% shares per year, with the vest dates of
December 1, [___], December 1, [___], December 1, [___], and December 1, [___],
subject to the terms and conditions set forth in this Agreement and in the plan.


e.  Vesting Upon Death.  In the event of the termination of the Employee’s
employment due to death while the Restricted Stock award is outstanding, such
award shall immediately become fully vested, notwithstanding the vesting
schedule in this Agreement, provided that:


(i)           the Employee had at least one full year of service with the
Company and had not been on probation during the 24-month period preceding
death;


(ii)           the Employee had not been on disability leave for longer than two
consecutive years at the time of death; and


(iii)           the Employee’s death was not due to suicide or did not result
from any illness, injury, or disease that resulted from illegal drug use; was
not incurred while the Employee was engaged in criminal conduct; and was not
intentionally self-inflicted.


f.  Delivery following Vesting.  Promptly after they become vested, the Company
shall deliver to Employee (or Employee’s legal representative) the shares of
vested Restricted Stock; provided, however, that the Company need not deliver
such shares to Employee until Employee has paid or caused to be paid all taxes
required to be withheld pursuant to Section 3 hereof.


3.                 Withholding.  The Company may withhold any taxes resulting
from this Agreement that the Company determines it is required to withhold under
the laws and regulations of any governmental authority, whether federal, state
or local and whether domestic or foreign.  Subject to applicable legal
requirements, Employee may elect to satisfy such withholding requirements either
by (i) delivery to the Company of a certified check prior to the delivery of
shares of Restricted Stock which are vested pursuant to Section 2, or (ii)
another method of payment, but only if agreed to at the time by the Company


4.                 Notice.  All notices, requests, demands, waivers and
communications required or permitted to be given hereunder shall be in writing
and shall be delivered in person or mailed, certified or registered mail with
postage prepaid, or sent by facsimile, as follows:


If to the Company, to:


Acorda Therapeutics, Inc.
420 Saw Mill River Road
Ardsley, NY  10502
Facsimile: (914) 347-4560
Attention:  Chief Financial Officer


 
If to Employee, to his or her last known mailing address specified in the
Company’s employee records.



or to such other address as either party hereto shall specify by notice in
writing to the other party in accordance with this Section.  All such notices,
requests, demands, waivers and communications shall be deemed to have been
received on the date when given unless mailed, in which case on the third
business day after the mailing.


5.                 No Employment Rights.  The Employee shall not have any rights
to continued employment by the Company or any Subsidiary by virtue of the grant
of the Restricted Stock.
 
 
 

--------------------------------------------------------------------------------

 


6.                 Award Subject to Plan.  Employee acknowledges receipt of a
copy of the Plan.  The Restricted Stock grant has been made pursuant to the Plan
and is in all respects subject to the terms and conditions thereof.  In the
event of any conflict between this Agreement and the Plan, the terms of the Plan
shall control


7.                 Board Determinations.  In the event that any question or
controversy shall arise with respect to the nature, scope or extent of any one
or more rights conferred by this Agreement, the determination by the Board (or
the Committee established by the Board to administer the Plan) of the rights of
the Employee shall be conclusive, final and binding upon Employee and upon any
other person who shall assert any right pursuant to this Agreement.


8.                 Change in Control.  In the event a Change in Control occurs,
the shares of Restricted Stock shall be treated as specified in the Plan.


9.                 Assignment.  The Company may assign its rights
hereunder.  Employee may not assign any of his rights hereunder.  Neither party
may assign any of their obligations hereunder.


10.               Entire Understanding.  This Agreement and the Plan constitute
the entire understanding between the Employee and the Company regarding the
Restricted Stock, except that any terms and conditions in any written employment
or similar agreement with the Company or one of its Subsidiaries regarding the
vesting of the Restricted Stock shall be deemed incorporated by reference.  Any
prior agreements, commitments, or negotiations concerning the Restricted Stock
(other than terms and conditions in a written employment or similar agreement
with the Company or one of its Subsidiaries regarding the vesting of the
Restricted Stock) are superseded.


11.               Online Acceptance.  By online acceptance of this Restricted
Stock Award via the E-Trade website, the Employee acknowledges that he or she
has reviewed and agrees to be bound by the terms and conditions hereof.


 
 

--------------------------------------------------------------------------------

 


Option No.
 
[__]
Shares



ACORDA THERAPEUTICS, INC.


2015 Omnibus Incentive Compensation Plan
Non-Statutory Stock Option Certificate


Acorda Therapeutics, Inc. (the “Company”), a Delaware corporation, hereby grants
to the person named below an option to purchase shares of Common Stock, par
value $0.001 per share, of the Company (the “Option”) under and subject to the
Company’s 2015 Omnibus Incentive Compensation Plan (the “Plan”) exercisable on
the following terms and conditions and those additional Terms and Conditions set
forth on the reverse side of or attached to this Certificate:




 
Name of Optionee:
 
 
 
Address:
 
 
 
Social Security No:
 
 
 
Number of Shares:
 
 
 
Option Price:
 
$
 
Date of Grant:
 
 
 
Vesting Start Date:
 
 



Exercisability Schedule


The option shall vest to the extent of 25% of the Number of Shares specified
above every three (3) months for one (1) year, starting from the Vesting Start
Date specified above, with the last vest to be on [__], subject to the terms and
conditions set forth in this Certificate and in the Plan.




Expiration Date:




Other Special Provisions:


The Option is not an Incentive Stock Option under section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).




By online acceptance of this Option via the E-Trade website, the Optionee
acknowledges that he or she has reviewed and agrees to be bound by the terms and
conditions hereof.


ACORDA THERAPEUTICS, INC.




Dated:           _________                                           By:         
 
Name: Ron Cohen

 
Title:   President & CEO





ACCEPTED:




______________________________                                                              Dated:
_______________


 
 

--------------------------------------------------------------------------------

 


ACORDA THERAPEUTICS, INC. 2015 OMNIBUS INCENTIVE COMPENSATION PLAN


Non-Statutory Stock Option Terms and Conditions


1.      Plan Incorporated by Reference.  This Option is issued pursuant to the
terms of the Plan and may be amended as provided in the Plan.  Capitalized terms
used and not otherwise defined in these Terms and Conditions or the
Non-Statutory Stock Option Certificate to which these terms and conditions are
attached (the “Certificate”) have the meanings given to them in the Plan.  The
Certificate and these Terms and Conditions do not set forth all of the terms and
conditions of the Plan, which are incorporated herein by reference.  The
Committee administers the Plan and its determinations regarding the operation of
the Plan are final and binding.  The Optionee acknowledges receipt of a copy of
the Plan, and additional copies of the Plan may be obtained upon written request
without charge from the Company. In the event of a conflict between the Plan, on
the one hand, and the Certificate and these Terms and Conditions, on the other,
the terms of the Plan shall control.


2.      Option Price.  The price to be paid for each share of Common Stock
issued upon exercise of the whole or any part of this Option is the Option Price
set forth on the face of the Certificate.


3.      Exercisability Schedule.  This Option may be exercised at any time and
from time to time for the number of shares and in accordance with the
exercisability schedule set forth on the face of the Certificate (or to the
extent the Option otherwise vests as provided herein), but only for the purchase
of whole shares.  This Option may not be exercised as to any shares after the
Expiration Date.


           4.      Method of Exercise.  To exercise this Option, the Optionee
shall deliver written notice of exercise to the Company in a form specified by
the Company stating the number of shares with respect to which the Option is
being exercised accompanied by payment of the Option Price for such shares in
cash, by certified check or in such other form that is approved at the time by
the Committee  Promptly following such notice, the Company will deliver to the
Optionee a certificate representing the number of shares with respect to which
the Option is being exercised.


5.      Non-Statutory Stock Option.  The Option is a Non-Statutory Stock Option.


6.      Rights as a Stockholder or Director.  The Optionee shall not have any
rights in respect of shares as to which the Option shall not have been exercised
and payment made as provided above.  The Optionee shall not have any rights to
continued service on the Board (or otherwise) by virtue of the grant of this
Option.
 
7.      Option Not Transferable.  This Option is not transferable by the
Optionee otherwise than by will or the laws of descent and distribution, and is
exercisable, during the Optionee’s lifetime, only by Optionee.  Any attempted
assignment, transfer, pledge, hypothecation or other disposition other than in
accordance with the terms set forth herein and in the Plan shall be void and of
no effect.


8.      Compliance with Securities Laws.  It shall be a condition to the
Optionee’s right to purchase shares of Common Stock hereunder that the Company
may, in its discretion, require (a) that the shares of Common Stock reserved for
issue upon the exercise of this Option shall have been duly listed, upon
official notice of issuance, upon any national securities exchange or automated
quotation system on which the Company’s Common Stock may then be listed or
quoted, (b) that either (i) a registration statement under the Securities Act of
1933 with respect to the shares shall be in effect, or (ii) in the opinion of
counsel for the Company, the proposed purchase shall be exempt from registration
under that Act and the Optionee shall have made such undertakings and agreements
with the Company as the Company may reasonably require, and (c) that such other
steps, if any, as counsel for the Company shall consider necessary to comply
with any law applicable to the issue of such shares by the Company shall have
been taken by the Company or the Optionee, or both.  The certificates
representing the shares purchased under this Option may contain such legends as
counsel for the Company shall consider necessary to comply with any applicable
law.


9.      Payment of Taxes.  The Optionee shall pay to the Company, or make
provision satisfactory to the Company for payment of, any taxes required by law
to be withheld with respect to the exercise of this Option.  The Committee may,
in its discretion, require any other Federal or state taxes imposed on the sale
of the shares to be paid by the Optionee.  If and only if the Committee provides
authorization in its discretion, such tax obligations may be paid in whole or in
part in shares of Common Stock, including shares retained from the exercise of
this Option, valued at their Fair Market Value on the date of delivery.  The
Company and its Subsidiaries may, to the extent permitted by law, deduct any
such tax obligations from any payment of any kind otherwise due to the Optionee.


10.         Termination.  Except as otherwise provided by the Committee at the
time the Option is granted or any amendment is made thereto, upon an outside
director’s termination of membership on Acorda’s Board, the Option shall be
forfeited except that, to the extent vested at the time of such termination, the
Option shall remain exercisable for twelve (12) months, or such other period as
the Board may determine in its discretion, to the extent consistent with Section
409A of the Code.
 
 
 

--------------------------------------------------------------------------------

 


11.         Vesting Upon Death.  In the event of the termination of the
Optionee’s membership on the Company’s Board of Directors due to death while
this Option is outstanding, this Option shall become fully vested,
notwithstanding the vesting schedule in the Certificate, provided that:


(i)      the Optionee had at least one full year of service with the Company and
had not been on probation during the 24-month period preceding death;


(ii)      the Optionee had not been on disability leave for longer than two
consecutive years at the time of death; and


(iii)      the Optionee’s death was not due to suicide or did not result from
any illness, injury, or disease that resulted from illegal drug use; was not
incurred while the Optionee was engaged in criminal conduct; and was not
intentionally self-inflicted.


12.         Change in Control.  In the event a Change in Control occurs, the
Option shall be treated as specified in the Plan.


13.         Board Determinations.  In the event that any question or controversy
shall arise with respect to the nature, scope or extent of any one or more
rights conferred by the Certificate or these Terms and Conditions, the
determination by the Board (or the Committee established by the Board to
administer the Plan) of the rights of the Optionee shall be conclusive, final
and binding upon Optionee and upon any other person who shall assert any right
pursuant to the Certificate or these Terms and Conditions.


14.         Entire Understanding.  The Certificate, these Terms and Conditions,
and the Plan constitute the entire understanding between the Optionee and the
Company regarding the Option, except that any terms and conditions of the
Company’s written director compensation policy applicable to the Option shall be
deemed incorporated by reference.  Any prior agreements, commitments, or
negotiations concerning the Option (other than the Company’s written director
compensation policy) are superseded.


 
 

--------------------------------------------------------------------------------

 
 